Citation Nr: 1039444	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The appellant is seeking benefits as the surviving spouse of an 
individual (hereinafter "the decedent") who she alleges had 
service in the United States Armed Forces, Far East (USAFFE), 
during World War II.  The decedent died in August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which determined that 
the appellant's late husband, the decedent, did not have the 
required military service to make the appellant eligible for 
survivor benefits under the laws administered by VA.

The RO previously denied the appellant's claim for death benefits 
in October 2001, and the Board confirmed the RO's denial of the 
claim in an October 2003 decision.  The appellant filed a Motion 
for Reconsideration that was denied by the Board in March 2004.  
She did not thereafter appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  Therefore, 
the Board's decision became final.  See 38 U.S.C.A. § 7266; 
38 C.F.R. §§ 20.1100, 20.1104.  

Subsequently, in July 2005, the appellant filed a request to 
reopen her claim of entitlement to VA death benefits.  As stated 
above, the RO denied her claim in a July 2005 decision.  The 
appellant filed a timely appeal, and in an August 2009 decision 
the Board reopened the claim on the basis of the receipt of new 
and material evidence and remanded the case, for reasons 
discussed in detail below.  Therefore, the issue of new and 
material evidence has already been decided, the claim has been 
reopened, and the Board will not reiterate that discussion in 
this decision.  Moreover, the development requested by the Board 
in its August 2009 remand has been completed, and the claim is 
now appropriate for appellate review.


The appellant requested a videoconference hearing before the 
Board in a May 2010 letter.  The hearing was scheduled for 
September 17, 2010, at the Manila RO.  However, the appellant did 
not report for the hearing, and no request for postponement was 
received and granted prior to the hearing date.  Under 38 C.F.R. 
§ 20.704(d), when a claimant fails to appear for a scheduled 
hearing and no request for postponement is received, the claim is 
processed as though the request for hearing had been withdrawn.  
Therefore, this case will be processed as though the request for 
a hearing was withdrawn, and the Board can now proceed to 
appellate review.  See 38 C.F.R. § 20.702(d). 

In several written communications, and in particular, in 
her December 2005 Notice of Disagreement, the appellant 
has mentioned a claim for aid and attendance benefits.  
The issue of entitlement to aid and attendance benefits 
has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010). 



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the decedent did not have qualifying service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 
3.203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In August 2005, VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her claim, and in 
particular, informed her that new and material evidence would be 
required to reopen her claim.  Later, in July 2006, VA sent the 
appellant a letter informing her of its duty to assist her in 
substantiating her claim under the VCAA.  The letter informed the 
appellant that VA would assist her in obtaining evidence 
necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
appellant was advised that it is her responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in her 
possession to the RO.  A September 2007 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the July 2005 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the appellant 
did not receive Dingess notice until after initial adjudication 
of the claim (because the initial rating decision occurred prior 
to the Court's ruling in Dingess), it is clear that she was 
provided with the opportunity to participate in the processing of 
her claim so as to render any defect in notice non-prejudicial.  
For example, the July 2005 decision, March 2006 SOC, and June 
2010 SSOC explained the basis for the RO's action, and the SOC 
and SSOC provided her with additional 60-day periods to submit 
more evidence.  In addition, the appellant has demonstrated 
through the submission of statements and additional evidence that 
she was aware of the type of evidence required to substantiate 
her claim.  Finally, the claim was readjudicated in the June 2010 
SSOC after proper notice was sent.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date discussed 
by the Court in Dingess.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the appellant has been provided 
with every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  In addition, the 
appellant has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant has 
not identified any evidence which she would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA requested the decedent's 
military service information from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and the appellant submitted 
documents and affidavits to support her contention that she is 
entitled to VA death benefits.  

Also, as mentioned above, in an August 2009 decision, the Board 
remanded the claim for further development.  Specifically, the 
Board stated that a request for re-certification from the NPRC 
should be made in light of new evidence indicating that the 
decedent had an alias.  Subsequently, the RO did submit another 
request for certification from the NPRC which request contained 
the decedent's alias, and a response was received from the NPRC 
in January 2010.  Thus, it appears that all development requested 
by this Board in its August 2009 remand has been completed to the 
extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to Death Benefits

A.  Applicable Law

The term "veteran" is defined by law as a person who served in 
the active military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, which is 
defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  This provision does not 
apply to officers who were commissioned in connection with the 
administration of section 14 of Public Law No. 190, 79th Congress 
(Act of Oct. 6, 1945).  All enlistments and re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, because it constituted the sole authority for 
such enlistments during that period.  38 C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
service-connected compensation benefits, but not for non-service-
connected pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

The following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army.  This excludes 
civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or burial 
benefits, VA may accept evidence of service submitted by an 
appellant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:

(1)  the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; 
and

(2)  the document contains needed information as to 
length, time, and character of service; and

(3)  in the opinion of VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  However, where the appellant does not 
submit evidence of service or the evidence submitted 
does not meet the requirements of 38 C.F.R. § 3.203, the 
VA shall request verification of service from the 
service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a particular 
individual served in the United States Armed Forces.  Service 
department findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

B.  Facts and Analysis

The appellant asserts that she is entitled to VA benefits as the 
surviving spouse of her deceased husband, who she claims served 
in the USAFFE during World War II.

In support of her claim, the appellant submitted a certification 
from the Republic of the Philippines Office of the Civil 
Registrar showing she and the decedent were married on April [redacted], 
1982, and a death certificate showing the decedent died on August 
[redacted], 1999.  The appellant also submitted a February 1997 
Certification from the General Headquarters of the Armed Forces 
of the Philippines, Office of the Adjutant General, which states 
that the decedent was enlisted in the USAFFE in November 1941.  
The appellant also submitted a December 2000 joint affidavit 
signed by C.R.R. and E.C.C. which states they knew that the 
decedent was a member of the USAFFE during World War II.   

In February 2001, the NPRC certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including in the recognized guerrillas, in the service of the 
Armed Forces of the United States.  The RO subsequently denied 
the appellant's claim in October 2001, and the Board confirmed 
the RO's denial in an October 2003 decision, as noted above.  

However, thereafter, the appellant submitted an October 2005 
Joint Affidavit signed by N.C.R. and J.V.R., friends and 
neighbors of the decedent, which states that the decedent was 
often called "[redacted]," although his legal first name was "[redacted]."  
Due to the receipt of this information, which was deemed to be 
new and material evidence, the Board reopened the appellant's 
claim in an August 2009 decision and remanded it for the RO to 
request the NPRC to conduct a search for the decedent's service 
records under his nickname.  After conducting a search for 
records under both names, the NPRC responded in January 2010 that 
the decedent had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrillas, in the 
service of the Armed Forces of the United States.        

The Board has considered the documents submitted by the appellant 
in support of her claim.  Specifically, the Board acknowledges 
the December 2000 joint affidavit signed by C.R.R. and E.C.C., in 
which the affiants attest to personal knowledge that the decedent 
was a member of the USAFFE.  Moreover, while the February 1997 
Certification from the Armed Forces of the Philippines (AFP) 
indicates service in the USAFFE, the documentation provided fails 
to meet the requirements of 38 C.F.R. § 3.203(a).  In this 
regard, the Board notes that the joint affidavit and AFP 
Certification are not documents from a United States military 
service department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, none 
of the documents submitted by the appellant constitutes valid 
evidence of service which qualifies for VA benefits, because none 
of those documents were issued by a United States military 
service department.  In addition, the January 2010 certification 
from the NPRC, indicating that the decedent had no qualifying 
service, is binding on VA.  See Spencer v. West, 13 Vet. App. 376 
(2000).  Moreover, the appellant has provided no further evidence 
that would warrant a request for re-certification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

The Board finds, therefore, that the decedent had no qualifying 
service in the United States Armed Forces and was not a 
"veteran" for VA benefits purposes.  Therefore, the Board also 
finds the appellant is not eligible for death benefits under the 
laws administered by VA.  As the law is dispositive in this case, 
the claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis, supra, at 429-30.  

ORDER

Because the appellant's spouse was not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA death 
benefits is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


